DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-7 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US Patent Application Publication 2021/0168673).
Regarding claim 1 Fan discloses a radio base station in a radio communication system that is capable of configuring a first bearer that goes from a core network via a secondary cell group and from the secondary cell group splits toward the radio base station included in a master cell group, and in which data is transmitted to a user device via the first bearer (fig. 11, base station, paragraph 0074; SCG split bearer), the radio base station comprising:
a failure notification receiving unit (fig. 11, elements 1101, 1103) that receives from the user device a failure notification that indicates occurrence of a radio link failure in the secondary cell group (paragraphs 0096, 0126, 0164; wherein the UE sends an SCG failure information message to the MN);
a resource controlling unit that (fig. 11, element 1103, fig. 12, processor 1221), when the failure notification receiving unit receives the failure notification, releases only resources from a layer lower than a predetermined layer in the secondary cell group of the first bearer and retains resources of a layer upper than the predetermined layer (paragraphs 0074, 0129, fig. 5; wherein the SCG split bearer corresponds to the MN maintaining RLC and lower layers, while the SN maintains PDCP and up); and
a random access procedure executing unit that executes random access procedure with the user device (processor 1221 in fig. 12, which performs a random access with the UE, paragraph 0151),
wherein the resource controlling unit reconfigures, when the user device reconnects to the same secondary cell group as that before the release of the resources, (paragraphs 0129, 0159-0161; wherein the base station can choose to change the PSCell, and keep the same SN), and
the random access procedure executing unit instructs, when the first bearer is reconfigured, the user device to execute the random access procedure with another radio base station that is included in the secondary cell group to which the user device is reconnected (paragraphs 0151-0161; wherein the UE can perform random access with a new PSCell or a new SN altogether).
Regarding claim 2 Fan discloses the radio base station as claimed in claim 1, wherein the random access procedure executing unit instructs to execute the random access procedure with a primary secondary cell included in the secondary cell group via a physical downlink control channel (paragraphs 0120, 0151; wherein the UE can perform the procedure on a physical layer).
Regarding claim 3 Fan discloses the radio base station as claimed in claim 1, wherein the random access procedure executing unit instructs to execute the random access procedure with a primary secondary cell included in the secondary cell group via a media access control layer (paragraphs 0120, 0151; wherein the UE can perform the procedure on a MAC layer).
Regarding claim 5 Fan discloses a user device in a radio communication system that is capable of configuring a first bearer that goes from a core network via a secondary cell group and from the secondary cell group splits toward a radio base station included in a master cell group, and in which data is transmitted to the user device via the first bearer (fig. 9, UE), the user device comprising:
(fig. 9, elements 901) that transmits to the radio base station a failure notification that indicates occurrence of a radio link failure in the secondary cell group (paragraphs 0096, 0126, 0164; wherein the UE sends an SCG failure information message to the MN);
a random access procedure executing unit (fig. 12, processor 1211) that executes a random access procedure(processor 1221 in fig. 12, which performs a random access with the UE, paragraph 0151);
a quality measuring unit (fig. 12, processor 1211) that measures a reception quality of a cell in the secondary cell group (paragraphs 0136-0137, 0144-0145, 0151; strength measurements, quality measurements); and
a connection controlling unit (processor 1211) that reconnects the user device to the secondary cell group when the reception quality of the cell measured by the quality measuring unit is equal to or higher than a predetermined threshold value (paragraphs 0129, 0159-0161; wherein the base station can choose to change the PSCell, and keep the same SN),
wherein only resources from a layer lower than a predetermined layer in the secondary cell group of the first bearer are released and resources of a layer upper than the predetermined layer are retained when the radio link failure occurs (paragraphs 0074, 0129, fig. 5; wherein the SCG split bearer corresponds to the MN maintaining RLC and lower layers, while the SN maintains PDCP and up),
the connection controlling unit reconfigures the first bearer when the user device reconnects to the same secondary cell group as that before the release of the resources (paragraphs 0129, 0159-0161; wherein the base station can choose to change the PSCell, and keep the same SN), and
the random access procedure executing unit executes the random access procedure with another radio base station that is included in the secondary cell group to which the user device is reconnected, when the first bearer is reconfigured (paragraphs 0151-0161; wherein the UE can perform random access with a new PSCell or a new SN altogether).
Regarding claim 7 Fan discloses the user device as claimed in claim 5, wherein the failure notifying unit reconfigures the first bearer and transmits a return notification that indicates that the user device has returned to the secondary cell group (paragraphs 0150-0151; wherein the UE continues the DC connectivity with the established/re-established PSCell which notifies the base station it is transmitting, if failure is detected, the procedure would happen again).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Kim et al. (USPN 10,141983; hereinafter Kim).
Regarding claims 4 and 6 Fan discloses the radio base station as claimed in claim 1 and the user device as claimed in claim 5. Fan does not explicitly disclose, but Kim in the same field of endeavor, discloses wherein the random access procedure executing unit prioritizes, when a plurality of timing advance groups exists in the secondary cell group, the execution of the random access procedure with a cell that belongs to the timing advance group that includes a primary secondary cell (col. 17, line 5 – col. 18, line 16; wherein the TAG associated with PSCell). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fan with the teachings of Kim in order to achieve efficient communication in a DC environment (Kim: col. 2, lines 51-54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2016/0212753 to Wu – which discloses performing a communication operation with the second base station via a radio bearer configured as a SCG bearer; detecting a radio link failure on a cell of the second base station or a SCG change failure; suspending the radio bearer and transmitting a SCG failure information message in response to the detection of the radio link failure to the first base station.
USPGPUB 2018/0124612 to Babaei et al. – that discloses the SCG is configured, there may be at least one SCG bearer or one Split bearer. Upon detection of a physical layer problem or a random access problem on a PSCell, or the maximum number of RLC retransmissions has been reached associated with the SCG, or upon detection of an access problem on a PSCell during a SCG addition or a SCG change: a RRC connection re-establishment procedure may not be triggered, UL transmissions towards cells of the SCG may be stopped, and a MeNB may be informed by the UE of a SCG failure type.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466